 

--------------------------------------------------------------------------------

Exhibit 10.1
 


MAGNUM HUNTER RESOURCES CORPORATION


STOCK INCENTIVE PLAN
 
(Amended and Restated Effective August 12, 2010)




Petro Resources Corporation adopted the Petro Resources Corporation 2006 Stock
Incentive Plan effective March 1, 2006.  Petro Resources Corporation
subsequently changed its name to Magnum Hunter Resources Corporation (the
“Company”).  The Petro Resources Corporation 2006 Stock Incentive Plan is
amended and restated effective August 12, 2010, as the Magnum Hunter Resources
Corporation Stock Incentive Plan (the “Plan”) to make additional shares
available for issuance under the Plan, to add Stock Appreciation Rights to the
Plan, to incorporate certain tax law changes, and to make certain clarifying
changes to the Plan and is subject to approval by the Company’s stockholders at
the 2010 annual meeting.


1.Purpose of Plan.
 
The purpose of the Plan is to advance the interests of the Company and its
stockholders by enabling the Company and its Subsidiaries to attract and retain
qualified individuals through opportunities for equity participation in the
Company, and to reward those individuals who contribute to the Company’s
achievement of its economic objectives.
 
2.Definitions.
 
The following terms will have the meanings set forth below, unless the context
clearly otherwise requires:
 
2.1.“Award” means an Option, Restricted Stock Award, Performance Stock Award,
unrestricted Award of Common Stock, or Stock Appreciation Right granted to an
Eligible Recipient pursuant to the Plan.
 
2.2.“Board” means the Company’s Board of Directors.
 
2.3.“Broker Exercise Notice” means a written notice pursuant to which a
Participant, upon exercise of an Option, irrevocably instructs a broker or
dealer to sell a sufficient number of shares or loan a sufficient amount of
money to pay all or a portion of the exercise price of the Option and/or any
related withholding tax obligations and remit such sums to the Company and
directs the Company to deliver stock certificates to be issued upon such
exercise directly to such broker or dealer or its nominee.
 
2.4.“Cause” means (i) dishonesty, fraud, misrepresentation, embezzlement or
deliberate injury or attempted injury, in each case related to the Company or
any Subsidiary, (ii) any unlawful or criminal activity of a serious nature,
(iii) any intentional and deliberate breach of a duty or duties that,
individually or in the aggregate, are material in relation to the Participant’s
overall duties, (iv) any material breach of any confidentiality or noncompete
agreement entered into with the Company or any Subsidiary, or (v) with respect
to a particular Participant, any other act or omission that constitutes “cause”
as that term may be defined in any employment, consulting or similar agreement
between such Participant and the Company or any Subsidiary.
 
2.5.“Change in Control” means an event described in Section 13.2 of the Plan.
 

 
1

--------------------------------------------------------------------------------

 



2.6.“Code” means the Internal Revenue Code of 1986, as amended.  
 
2.7.“Committee” means the group of individuals administering the Plan, as
provided in Section 3 of the Plan.
 
2.8.“Common Stock” means the common stock of the Company, par value $0.01 per
share.  The number and kind of shares of stock or other securities into which
such Common Stock may be changed in accordance with Section 4.3 of the Plan.
 
2.9.“Disability” means the disability of the Participant such as would entitle
the Participant to receive disability income benefits pursuant to the long-term
disability plan of the Company or Subsidiary then covering the Participant or,
if no such plan exists or is applicable to the Participant, the permanent and
total disability of the Participant within the meaning of Section 22(e)(3) of
the Code.  Notwithstanding the foregoing, to the extent an Award is subject to
Section 409A and payment or settlement of the Award may be accelerated as a
result of a Participant’s Disability, Disability will have the meaning ascribed
to it under Section 409A.
 
2.10.“Eligible Recipients” means all employees, officers and directors of the
Company or any Subsidiary, and any consultants and advisors to the Company or
any Subsidiary.
 
2.11.“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
2.12.“Executive” means a “covered employee” within the meaning of Section
162(m)(3) or any other Eligible Recipient designated by the Committee for
purposes of exempting compensation payable under the Plan from the deduction
limitations of Section 162(m).
 
2.13.“Fair Market Value” means, with respect to the Common Stock, as of any
date:  (i) the mean between the reported high and low sale prices of the Common
Stock at the end of the regular trading session if the Common Stock is listed,
admitted to unlisted trading privileges, or reported on any national securities
exchange or on The Nasdaq Stock Market on such date (or, if no shares were
traded on such day, as of the next preceding day on which there was such a
trade); or (ii) if the Common Stock is not so listed, admitted to unlisted
trading privileges, or reported on any national securities exchange or on The
Nasdaq Stock Market, the closing bid price as of such date at the end of the
regular trading session, as reported by The Nasdaq Capital Market, OTC Bulletin
Board, Pink Sheets LLC, or other comparable service; or (iii) if the Common
Stock is not so listed or reported, such price as the Committee determines in
good faith in the exercise of its reasonable discretion.  
 
2.14.“Incentive Stock Option” means a right to purchase Common Stock granted to
an Eligible Recipient pursuant to Section 6 of the Plan that qualifies as an
“incentive stock option” within the meaning of Section 422 of the Code.
 
2.15.“Net-Share Payment” means (i) payment for shares of Common Stock to be
purchased upon exercise of an Option by holding back an amount of shares to be
issued upon such exercise equal in value to the amount of the exercise price
and/or (ii) payment of  withholding and employment-related tax obligations in
accordance with Section 12.2 of the Plan by holding back shares to be issued
upon the grant, exercise or vesting of an Award (including an Option) equal in
value to the amount of the required tax obligations.  
 
2.16.“Non-Statutory Stock Option” means a right to purchase Common Stock granted
to an Eligible Recipient pursuant to Section 6 of the Plan that does not qualify
as an Incentive Stock Option.
 

 
2

--------------------------------------------------------------------------------

 

2.17.“Option” means an Incentive Stock Option or a Non-Statutory Stock Option.
 
2.18.“Participant” means an Eligible Recipient who receives one or more Awards
under the Plan.
 
2.19.“Performance Criteria” means the performance criteria that may be used by
the Committee in granting Awards where the grant, vesting, or exercisability of
the Award is contingent upon achievement of such performance goals as the
Committee may determine in its sole discretion.  The Committee may select one
criterion or multiple criteria for measuring performance, and the measurement
may be based upon Company, Subsidiary, division, business unit or subunit or
asset group performance, or the individual performance of the Eligible
Recipient, either absolute or by relative comparison to other companies, other
Eligible Recipients or any other external measure of the selected criteria.
 
(a)In order to preserve the deductibility of an Award under Section 162(m), the
Committee may determine that any Award granted pursuant to the Plan to a
Participant that is or is expected to become an Executive will be conditioned on
performance goals that are based on any of the following:
 
(i)    Net income measures (including but not limited to earnings, net earnings,
operating earnings, earnings before taxes, EBIT (earnings before interest and
taxes), EBITA (earnings before interest, taxes, and amortization) EBITDA
(earnings before interest, taxes, depreciation, and amortization), and earnings
per share);
 
(ii)    Stock price measures (including but not limited to growth measures and
total stockholder return (stock price plus reinvested dividends) relative to a
defined comparison group or target and price-earnings multiples);
 
(iii)   Cash flow measures (including but not limited to net cash flow, net cash
flow before financing activities, economic value added (or equivalent metric),
debt reduction, debt to equity ratio, or establishment or material modification
of a credit facility);
 
(iv)  Return measures (including but not limited to return on equity, return on
average assets, return on capital, risk-adjusted return on capital, return on
investors’ capital and return on average equity);
 
(v)   Operating measures (including operating income, funds from operations,
cash from operations, after-tax operating income, sales volumes, production
volumes, and production efficiency);
 
(vi)  Expense measures (including but not limited to finding, development, and
lifting costs, overhead cost and general and administrative expense);
 
(vii) Asset measures (including but not limited to a specified target, or target
growth in gas, oil, or mineral reserves or gas, oil, or mineral reserves per
share, reserve additions, reserve replacement ratio, market capitalization or
market value, proceeds from dispositions, strategic acquisitions, or raising
capital);
 
(viii)Relative performance measures (including but not limited to relative
performance to a comparison group or index designated by the Committee and
market share);
 

 
3

--------------------------------------------------------------------------------

 



(ix)   Corporate values measures (including but not limited to ethics,
environmental,  legal, regulatory, and safety); and
 
(x)    Any combination of the above.
 
If an Award is made on this basis, the Committee will establish goals prior to
the beginning of the period for which the Performance Criteria relate (or at a
later date to the extent permitted under Section 162(m) but not later than 90
days after the commencement of the period of services to which the Performance
Criteria relate).  The Committee has the right for any reason to reduce (but not
increase) the Award, notwithstanding the achievement of a specified goal.  Any
payment of an Award granted with Performance Criteria under this subparagraph
(a) will be conditioned on the written certification of the Committee in each
case that the Performance Criteria and any other material conditions were
satisfied.
 
(b)To the extent that Section 409A is applicable, (i) performance-based
compensation will also be contingent on the satisfaction of pre-established
organizational or individual Performance Criteria relating to a performance
period of at least 12 consecutive months in which the Participant performs
services and (ii) Performance Criteria will be established not later than 90
calendar days after the beginning of any performance period to which the
Performance Criteria relate, provided that the outcome is substantially
uncertain at the time the criteria are established.
 
2.20.“Performance Stock Awards” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 8 of the Plan and that is subject to the
future achievement of Performance Criteria.
 
2.21.“Previously Acquired Shares” means shares of Common Stock that are already
owned by the Participant.
 
2.22.“Restricted Stock Award” means an award of Common Stock granted to an
Eligible Recipient pursuant to Section 7 of the Plan that is subject to the
restrictions on transferability and the risk of forfeiture imposed by the
provisions of Section 7 and which may be subject to the future achievement of
Performance Criteria.
 
2.23.“Section 162(m)” means Code section 162(m) and the Treasury Regulations and
other guidance promulgated thereunder.
 
2.24.“Section 409A” means Code section 409A and the Treasury Regulations and
other guidance promulgated thereunder.
 
2.25.“Securities Act” means the Securities Act of 1933, as amended.
 
2.26.“Stock Appreciation Right” means a right to receive payment, in cash or
Common Stock, equal to the excess of the Fair Market Value or other specified
valuation of a specified number of shares of Common Stock on the date the right
is exercised over a specified base price, all as determined by the Committee in
its discretion.
 
2.27.“Subsidiary” means any entity that is directly or indirectly controlled by
the Company or any entity in which the Company has a significant equity
interest, as determined by the Committee.
 

 
4

--------------------------------------------------------------------------------

 

3.Plan Administration.
 
3.1.The Committee.  The Plan will be administered by the Board or by a committee
of the Board.  So long as the Company has a class of its equity securities
registered under Section 12 of the Exchange Act, any committee administering the
Plan will consist solely of two or more members of the Board who are
“non-employee directors” within the meaning of Rule 16b-3 under the Exchange
Act.  If necessary for relief from the limitation under Section 162(m) and that
relief is sought by the Company, the committee administering the Plan will
consist of “outside directors” within the meaning of Section 162(m).  Such a
committee, if established, will act by majority approval of the members
(unanimous approval with respect to action by written consent), and a majority
of the members of such a committee will constitute a quorum.  As used in the
Plan, “Committee” will refer to the Board or to such a committee, if
established.  To the extent consistent with applicable corporate law of the
Company’s jurisdiction of incorporation and except as required for compliance
with Section 162(m), the Committee may delegate to any officers of the Company
the duties, power and authority of the Committee under the Plan pursuant to such
conditions or limitations as the Committee may establish; provided, however,
that only the Committee may exercise such duties, power and authority with
respect to Eligible Recipients who are subject to Section 16 of the Exchange
Act.  The Committee may exercise its duties, power and authority under the Plan
in its sole and absolute discretion without the consent of any Participant or
other party, unless the Plan specifically provides otherwise.  Each
determination, interpretation or other action made or taken by the Committee
pursuant to the provisions of the Plan will be conclusive and binding for all
purposes and on all persons, and no member of the Committee will be liable for
any action or determination made in good faith with respect to the Plan or any
Award granted under the Plan.
 
3.2.Authority of the Committee.
 
(a)In accordance with and subject to the provisions of the Plan, the Committee
will have the authority to determine all provisions of Awards as the Committee
may deem necessary or desirable and as consistent with the terms of the Plan,
including, without limitation, the following:  (i) the Eligible Recipients to be
selected as Participants; (ii) the nature and extent of the Awards to be made to
each Participant (including the number of shares of Common Stock to be subject
to each Award, any exercise price, the manner in which Awards will vest or
become exercisable and whether Awards will be granted in tandem with other
Awards) and the form of written agreement, if any, evidencing each such Award;
(iii) the time or times when Awards will be granted; (iv) the duration of each
Award; and (v) the restrictions and other conditions to which the payment or
vesting of Awards may be subject.  In addition, the Committee will have the
authority under the Plan in its sole discretion to pay the economic value of any
Award in the form of cash, Common Stock or any combination of both.
 
(b)Subject to Section 3.2(d), below, the Committee will have the authority under
the Plan to amend or modify the terms of any outstanding Award in any manner,
including, without limitation, the authority to modify the number of shares or
other terms and conditions of an Award, extend the term of an Award, accelerate
the exercisability or vesting or otherwise terminate any restrictions relating
to an Award, accept the surrender of any outstanding Award or, to the extent not
previously exercised or vested, authorize the grant of new Awards in
substitution for surrendered Awards; provided, however, that the amended or
modified terms are permitted by the Plan as then in effect and that any
Participant adversely affected by such amended or modified terms has consented
to such amendment or modification.
 

 
5

--------------------------------------------------------------------------------

 



(c)In the event of (i) any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock dividend, stock split,
combination of shares, rights offering, extraordinary dividend or divestiture
(including a spin-off) or any other change in corporate structure or shares;
(ii) any purchase, acquisition, sale, disposition or write-down of a significant
amount of assets or a significant business; (iii) any change in accounting
principles or practices, tax laws or other such laws or provisions affecting
reported results; or (iv) any other similar change, in each case with respect to
the Company or any other entity whose performance is relevant to the grant,
vesting, or payment of an Award, the Committee may, without the consent of any
affected Participant, amend or modify the vesting or payment criteria (including
Performance Criteria) of any outstanding Award that is based in whole or in part
on the financial performance of the Company (or any Subsidiary or division or
other subunit thereof) or such other entity so as equitably to reflect such
event, with the desired result that the criteria for evaluating such financial
performance of the Company or such other entity will be substantially the same
(in the sole discretion of the Committee) following such event as prior to such
event and make any such other adjustments to any outstanding Awards that the
Committee deems appropriate, including, without limitation, accelerating
vesting, substituting Awards, or assuming Awards; provided, however, that the
amended or modified terms are permitted by the Plan as then in effect and that
the amended or modified terms do not violate the provisions of Section 162(m),
Section 409A, or, to the extent applicable, Code section 424.  
 
(d)Notwithstanding any other provision of the Plan other than Section 4.3, the
Committee may not, without prior approval of the Company’s stockholders, seek to
effect any re-pricing of any previously granted Options or Stock Appreciation
Rights.  
 
4.Shares Available for Issuance.
 
4.1.Maximum Number of Shares Available; Certain Restrictions on Awards.  Subject
to adjustment as provided in Section 4.3 of the Plan, the maximum number of
shares of Common Stock that will be available for issuance under the Plan will
be 15,000,000, of which 7,500,000 shares may be available for use in connection
with Incentive Options.  No more than 11,250,000 shares of Common Stock may be
the subject of Awards that are not Options or Stock Appreciation Rights.  The
aggregate number of shares with respect to which an Award or Awards may be
granted to any one Participant in any one taxable year of the Company may not
exceed 3,750,000 shares of Common Stock.  The shares available for issuance
under the Plan may, at the election of the Committee, be either treasury shares
or shares authorized but unissued, and, if treasury shares are used, all
references in the Plan to the issuance of shares will, for corporate law
purposes, be deemed to mean the transfer of shares from treasury.
 
4.2.Accounting for Awards.  Shares of Common Stock that are issued under the
Plan or that are subject to outstanding Awards will be applied to reduce the
maximum number of shares of Common Stock remaining available for issuance under
the Plan; provided, however, that shares subject to an Award that lapses,
expires, is forfeited (including issued shares forfeited under a Restricted
Stock Award) or for any reason is terminated unexercised or unvested or is
settled or paid in cash or any form other than shares of Common Stock will
automatically again become available for issuance under the Plan.  To the extent
that the exercise price of any Option, or withholding or employment-related tax
obligations associated with an Option or other Award, are paid by tender or
attestation as to ownership of Previously Acquired Shares or by holding back
shares pursuant to a Net-Share Payment, only the number of shares of Common
Stock issued net of the number of shares tendered, attested to or held back will
be applied to reduce the maximum number of shares of Common Stock remaining
available for issuance under the Plan.  To the extent that an Award can only be
settled in cash, it will not reduce the number of shares available under the
Plan.
 

 
6

--------------------------------------------------------------------------------

 

4.3.Adjustments to Shares and Awards.  In the event of any reorganization,
merger, consolidation, recapitalization, liquidation, reclassification, stock
dividend, stock split, combination of shares or any other change in the
corporate structure or shares of the Company, the Committee, acting in its
discretion, may make such adjustment as to the number and kind of securities or
other property (including cash) available for issuance or payment under the Plan
and, in order to prevent dilution or enlargement of the rights of Participants,
the number and kind of securities or other property (including cash) subject to
outstanding Awards and the exercise price of outstanding Options and base price
of outstanding Stock Appreciation Rights.
 
5.Participation.  
 
Participants in the Plan will be those Eligible Recipients who, in the judgment
of the Committee, have contributed, are contributing or are expected to
contribute to the achievement of economic objectives of the Company or its
Subsidiaries.  Eligible Recipients may be granted from time to time one or more
Awards, singly or in combination or in tandem with other Awards, as may be
determined by the Committee in its sole discretion.  Awards will be deemed to be
granted as of the date specified in the grant resolution of the Committee, which
date will be the date of any related agreement with the Participant.
 
6.Options.
 
6.1.Grant.  An Eligible Recipient may be granted one or more Options under the
Plan, and such Options will be subject to such terms and conditions, including
the satisfaction of Performance Criteria, consistent with the other provisions
of the Plan, as may be determined by the Committee in its sole discretion.  The
Committee may designate whether an Option is to be considered an Incentive Stock
Option or a Non-Statutory Stock Option.  To the extent that any Option that is
intended to be an Incentive Stock Option fails or ceases for any reason to
qualify as an “incentive stock option” for purposes of Section 422 of the Code,
such Option will continue to be outstanding for purposes of the Plan but will be
deemed to be a Non-Statutory Stock Option.
 
6.2.Exercise Price.  The per share price to be paid by a Participant upon
exercise of an Option will be determined by the Committee in its discretion at
the time of the Option grant; provided, however, that such price will not be
less than 100% of the Fair Market Value of one share of Common Stock on the date
of grant (110% of the Fair Market Value with respect to an Incentive Stock
Option if, at the time such Incentive Stock Option is granted, the Participant
owns, directly or indirectly, more than 10% of the total combined voting power
of all classes of stock of the Company or any parent or subsidiary corporation
of the Company).
 
6.3.Exercisability and Duration.  An Option will become exercisable at such
times and in such installments and upon such terms and conditions as may be
determined by the Committee in its sole discretion (including without limitation
(i) the achievement of one or more of the Performance Criteria and/or (ii) that
the Participant remain in the continuous employ or service of the Company or a
Subsidiary for a certain period); provided, however, that no Option may be
exercisable after 10 years from its date of grant (five years from its date of
grant in the case of an Incentive Stock Option if, at the time the Incentive
Stock Option is granted, the Participant owns, directly or indirectly, more than
10% of the total combined voting power of all classes of stock of the Company or
any parent or subsidiary corporation of the Company).
 

 
7

--------------------------------------------------------------------------------

 

6.4.Payment of Exercise Price.  The total purchase price of the shares to be
purchased upon exercise of an Option will be paid entirely in cash (including
check, bank draft or money order); provided, however, that the Committee, in its
sole discretion and upon terms and conditions established by the Committee, may
allow such payments to be made, in whole or in part, by tender of a Broker
Exercise Notice, by Net-Share Payment, by tender or attestation as to ownership
of Previously Acquired Shares that have been held for the period of time
necessary to avoid a charge to the Company’s earnings for financial reporting
purposes and that are otherwise acceptable to the Committee, or by a combination
of such methods. For purposes of such payment, Previously Acquired Shares
tendered or covered by an attestation and shares held back pursuant to a
Net-Share Payment will be valued at their Fair Market Value on the exercise
date.
 
6.5.Manner of Exercise.  An Option may be exercised by a Participant in whole or
in part from time to time, subject to the conditions contained in the Plan and
in the agreement evidencing such Option, by delivery in person, by facsimile or
electronic transmission or through the mail of written notice of exercise to the
Company at its principal executive office in Houston, Texas and by paying in
full the total exercise price for the shares of Common Stock to be purchased in
accordance with Section 6.4 of the Plan.
 
7.Restricted Stock Awards.
 
7.1.Grant.  An Eligible Recipient may be granted one or more Restricted Stock
Awards under the Plan, and such Restricted Stock Awards will be subject to such
terms and conditions, consistent with the other provisions of the Plan, as may
be determined by the Committee in its sole discretion.  The Committee may impose
such restrictions or conditions, not inconsistent with the provisions of the
Plan, to the vesting of such Restricted Stock Awards as it deems appropriate,
including, without limitation, (i) the achievement of one or more of the
Performance Criteria and/or (ii) that the Participant remain in the continuous
employ or service of the Company or a Subsidiary for a certain period.
 
7.2.Rights as a Stockholder; Transferability.  Except as provided in Sections
7.1, 7.3, 7.4 and 14.3 of the Plan, a Participant will have all voting,
dividend, liquidation and other rights with respect to shares of Common Stock
issued to the Participant as a Restricted Stock Award under this Section 7 upon
the Participant becoming the holder of record of such shares as if such
Participant were a holder of record of shares of unrestricted Common Stock.
 
7.3.Dividends and Distributions.  Unless the Committee determines otherwise in
its sole discretion (either in the agreement evidencing the Restricted Stock
Award at the time of grant or at any time after the grant of the Restricted
Stock Award), any dividends or distributions (other than regular quarterly cash
dividends) paid with respect to shares of Common Stock subject to the unvested
portion of a Restricted Stock Award will be subject to the same restrictions as
the shares to which such dividends or distributions relate.  The Committee will
determine in its sole discretion whether any interest will be paid on such
dividends or distributions.
 
7.4.Enforcement of Restrictions.  To enforce the restrictions referred to in
this Section 7, the Committee may place a legend on the stock certificates
referring to such restrictions and may require the Participant, until the
restrictions have lapsed, to keep the stock certificates, together with duly
endorsed stock powers, in the custody of the Company or its transfer agent, or
to maintain evidence of stock ownership, together with duly endorsed stock
powers, in a certificateless book-entry stock account with the Company’s
transfer agent.
 

 
8

--------------------------------------------------------------------------------

 

8.Performance Stock Awards.  
 
8.1.Grant. An Eligible Recipient may be granted one or more Performance Stock
Awards under the Plan, and the issuance of shares of Common Stock pursuant to
such Performance Stock Awards will be subject to such terms and conditions as
are consistent with the other provisions of the Plan, as may be determined by
the Committee in its sole discretion, including, but not limited to, the
achievement of one or more of the Performance Criteria.  
 
8.2.Restrictions on Transfers.  The right to receive shares of Performance Stock
Awards on a deferred basis may not be sold, assigned, transferred, pledged or
otherwise encumbered, other than by will or the laws of descent and
distribution.
 
9.Unrestricted Stock Awards.
 
The Committee may, in its sole discretion, grant an Award of shares of Common
Stock free from any restrictions under this Plan to any Eligible Recipient.
 
10.Stock Appreciation Rights.  
 
10.1.Grant. An Eligible Recipient may be granted one or more Stock Appreciation
Rights under the Plan subject to such terms and conditions, if any, consistent
with the other provisions of the Plan, as may be determined by the Committee in
its sole discretion, including, but not limited to, the achievement of one or
more of the Performance Criteria.  
 
10.2.Exercise.  A Participant may exercise a vested Stock Appreciation Right by
giving written notice of the exercise to the Company stating the number of
shares subject to the exercise.  Upon receipt of the notice and subject to the
Committee’s election to pay cash as provided in Section 10.3, the Company will
deliver a certificate or certificates for Common Stock and/or a cash payment in
accordance with Section 10.3.
 
10.3.Number of Shares or Amount of Cash.  The Committee may provide that a Stock
Appreciation Right will be settled in cash or Common Stock.  If the Committee
does not specify that a Stock Appreciation Right can be settled in cash, that
Stock Appreciation Right will be settled in shares of Common Stock except as
determined by the Committee in its discretion.  The amount of Common Stock that
may be issued pursuant to the exercise of a Stock Appreciation Right will be
determined by dividing (a) the total number of shares of Common Stock as to
which the Stock Appreciation Right is exercised, multiplied by the amount by
which the Fair Market Value (or other specified valuation) of the Common Stock
on the exercise date exceeds the base price (which may not be less than the Fair
Market Value of the Common Stock on the date of grant) by (b) the Fair Market
Value of the Common Stock on the exercise date; provided that fractional shares
will not be issued and will instead be paid in cash.  In lieu of issuing Common
Stock upon the exercise of a Stock Appreciation Right, the Committee in its sole
discretion may elect to pay the cash equivalent of the Fair Market Value of the
Common Stock on the exercise date for any or all of the shares of Common Stock
that would otherwise be issuable upon the exercise of the Stock Appreciation
Right.
 
11.Effect of Termination of Employment or Other Service.
 
11.1.Termination Due to Death or Disability.  Subject to Sections 11.3 and 11.4
of the Plan, in the event a Participant’s employment or other service with the
Company and all Subsidiaries is terminated by reason of death or Disability:
 

 
9

--------------------------------------------------------------------------------

 

(a)All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of six months after such termination (but in no
event after the expiration date of any such Option or Stock Appreciation Right).
Options and Stock Appreciation Rights not exercisable as of such termination
will be forfeited and terminate;
 
(b)All Restricted Stock Awards then held by the Participant that have not vested
as of such termination will be terminated and forfeited; and
 
(c)All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.
 
11.2.Termination for Reasons Other than Death or Disability.  Subject to
Sections 11.3 and 11.4 of the Plan, in the event a Participant’s employment or
other service with the Company and all Subsidiaries is terminated for any reason
other than death or Disability, or a Participant is in the employ of a
Subsidiary and the Subsidiary ceases to be a Subsidiary of the Company (unless
the Participant continues in the employ of the Company or another Subsidiary):
 
(a)All outstanding Options and Stock Appreciation Rights then held by the
Participant will, to the extent exercisable as of such termination, remain
exercisable in full for a period of three months after such termination (but in
no event after the expiration date of any such Option or Stock Appreciation
Right).  Options and Stock Appreciation Rights not exercisable as of such
termination will be forfeited and terminate;
 
(b)All Restricted Stock Awards then held by the Participant that have not vested
as of such termination will be terminated and forfeited; and
 
(c)All outstanding Performance Stock Awards then held by the Participant that
have not vested as of such termination will be terminated and forfeited.
 
11.3.Modification of Rights Upon Termination.  Notwithstanding the other
provisions of this Section 11, upon a Participant’s termination of employment or
other service with the Company and all Subsidiaries, the Committee may, in its
sole discretion (which may be exercised at any time on or after the date of
grant, including following such termination), cause Options and Stock
Appreciation Rights (or any part thereof) then held by such Participant to
become or continue to become exercisable and/or remain exercisable following
such termination of employment or service, and Restricted Stock Awards and
Performance Stock Awards then held by such Participant to vest and/or continue
to vest or become free of restrictions and conditions to issuance, as the case
may be, following such termination of employment or service, in each case in the
manner determined by the Committee.
 
11.4.Effects of Actions Constituting Cause.  Notwithstanding anything in the
Plan to the contrary, in the event that a Participant is determined by the
Committee, acting in its sole discretion, to have committed any action which
would constitute Cause as defined in Section 2.4, irrespective of whether such
action or the Committee’s determination occurs before or after termination of
such Participant’s employment or service with the Company or any Subsidiary, all
rights of the Participant under the Plan and any agreements evidencing an Award
then held by the Participant shall terminate and be forfeited without notice of
any kind.  The Company may defer the exercise of any Option or Stock
Appreciation Right or the vesting of any Restricted Stock Award or Performance
Stock Award for a period of up to 45 days in order for the Committee to make any
determination as to the existence of Cause.
 

 
10

--------------------------------------------------------------------------------

 

11.5.Determination of Termination of Employment or Other Service.  Unless the
Committee otherwise determines in its sole discretion, a Participant’s
employment or other service will, for purposes of the Plan, be deemed to have
terminated on the date recorded on the personnel or other records of the Company
or the Subsidiary for which the Participant provides employment or service, as
determined by the Committee in its sole discretion based upon such records.
 
12.Payment of Withholding and Employment-Related Tax Obligations.
 
12.1.General Rules.  The Company is entitled to (a) withhold and deduct from
future wages of the Participant (or from other amounts that may be due and owing
to the Participant from the Company or a Subsidiary), or make other arrangements
for the collection of, all legally required amounts necessary to satisfy any and
all federal, foreign, state and local withholding and employment-related tax
requirements attributable to an Award, including, without limitation, the grant,
exercise or vesting of, or payment of dividends with respect to, an Award or a
disqualifying disposition of stock received upon exercise of an Incentive Stock
Option, or (b) require the Participant promptly to remit the amount of such
withholding to the Company before taking any action, including issuing any
shares of Common Stock, with respect to an Award.
 
12.2.Special Rules.  The Committee may, in its sole discretion and upon terms
and conditions established by the Committee, permit or require a Participant to
satisfy, in whole or in part, any withholding or employment-related tax
obligation described in Section 12.1 of the Plan by electing to tender or by
attestation as to ownership of Previously Acquired Shares that have been held
for the period of time necessary to avoid a charge to the Company’s earnings for
financial reporting purposes and that are otherwise acceptable to the Committee,
by delivery of a Broker Exercise Notice, by Net-Share Payment, or a combination
of such methods.  For purposes of satisfying a Participant’s withholding or
employment-related tax obligation, Previously Acquired Shares tendered or
covered by an attestation and shares held back pursuant to a Net-Share Payment
will be valued at their Fair Market Value on the date of tender, attestation, or
holding back. 
 
13.Change in Control.
 
13.1.Change in Control Definitions.  For purposes of this Section:  
 
(a)“Bona Fide Underwriter” means an entity engaged in business as an underwriter
of securities that acquires securities of the Company through such entity’s
participation in good faith in a firm commitment underwriting until the
expiration of 40 days after the date of such acquisition.
 
(b)“Continuity Directors” mean any individuals who are members of the Board on
March 1, 2006, and any individual who subsequently becomes a member of the Board
whose election, or nomination for election by the Company’s stockholders, was
approved by a vote of at least a majority of the Continuity Directors (either by
specific vote or by approval of the Company’s proxy statement in which such
individual is named as a nominee for director without objection to such
nomination); provided, however, that any individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board, a default on any financial instrument, or a
default on any dividends will not be considered a Continuity Director.
 
(c)“Outstanding Securities” are those outstanding securities ordinarily having
the right to vote at elections of directors.
 

 
11

--------------------------------------------------------------------------------

 

(d)“Successor” means any individual, entity, group, or other person (as such
term is used in Section 13(d) or Section 14(d) of the Exchange Act), other than
the Company, any “affiliate” (as defined below) or any benefit plan(s) sponsored
by the Company or any affiliate, that succeeds to, or has the practical ability
to control (either immediately or solely with the passage of time), the
Company’s business directly, by merger, consolidation or other form of business
combination, or indirectly, by purchase of the Company’s Outstanding Securities
or all or substantially all of its assets or otherwise.  For this purpose, an
“affiliate” is (i) any corporation at least a majority of whose Outstanding
Securities are owned directly or indirectly by the Company or (ii) any other
form of business entity in which the Company, by virtue of a direct or indirect
ownership interest, has the right to elect a majority of the members of such
entity’s governing body.
 
13.2.A “Change in Control” shall be deemed to have occurred if an event
described in any one of the following paragraphs has occurred:
 
(a)the sale, lease, exchange or other transfer, directly or indirectly, of all
or substantially all of the assets of the Company (in one transaction or in a
series of related transactions) to any Successor;
 
(b)the approval by the stockholders of the Company of any plan or proposal for
the liquidation or dissolution of the Company;
 
(c)any Successor other than a Bona Fide Underwriter becomes the beneficial
owner, directly or indirectly, of (i) 20% or more, but less than 50%, of the
combined voting power of the Company’s Outstanding Securities, unless the
transaction resulting in such ownership has been approved in advance by the
Continuity Directors, or (ii) 50% or more of the combined voting power of the
Company’s Outstanding Securities (regardless of any approval by the Continuity
Directors);
 
(d)a merger or consolidation to which the Company is a party (a “Transaction”)
if the Company’s stockholders immediately prior to the effective date of the
Transaction have beneficial ownership of securities of the surviving corporation
immediately following the effective date of the Transaction representing (i) 50%
or more, but not more than 80%, of the combined voting power of the surviving
corporation’s then Outstanding Securities, unless the Transaction has been
approved in advance by the Continuity Directors, or (ii) less than 50% of the
combined voting power of the surviving corporation’s then Outstanding Securities
(regardless of any approval by the Continuity Directors); or
 
(e)the Continuity Directors cease for any reason to constitute at least 50% or
more of the Board.
 
13.3.Acceleration of Vesting.  Without limiting the authority of the Committee
under Sections 3.2 and 4.3 of the Plan, if a Change in Control of the Company
occurs, then, if approved by the Committee in its sole discretion either in an
agreement evidencing an Award at the time of grant or at any time after the
grant of an Award: (a) all Options and Stock Appreciation Rights that have been
outstanding for at least six months will become immediately exercisable in full
and will remain exercisable in accordance with their terms; (b) all Restricted
Stock Awards that have been outstanding for at least six months will become
immediately fully vested and non-forfeitable; and (c) any conditions to the
issuance of shares of Common Stock pursuant to Performance Stock Awards that
have been outstanding for at least six months will lapse.
 

 
12

--------------------------------------------------------------------------------

 

13.4.Cash Payment.  If a Change in Control of the Company occurs, any Options or
Stock Appreciation Rights that, as of the effective date of the Change in
Control, are “underwater” will terminate as of the effective date of the Change
in Control.  The Committee, if approved by the Committee in its sole discretion
either in an agreement evidencing an Award at the time of grant or at any time
after the grant of an Award, and without the consent of any Participant affected
thereby, may determine that if a Change in Control of the Company occurs:
 
(a)Some or all Participants holding outstanding Options or Stock Appreciation
Rights will receive, with respect to some or all of the shares of Common Stock
subject to such Awards (“Award Shares”), either (i) as of the effective date of
any such Change in Control, cash in an amount equal to the excess of the Fair
Market Value of these Award Shares on the last business day prior to the
effective date of the Change in Control over the aggregate exercise price or
base price of such Awards, (ii) immediately prior to such Change of Control, a
number of shares of Common Stock having an aggregate Fair Market Value equal to
the excess of the Fair Market Value of the Award Shares as of the last business
day prior to the effective date of such Change in Control over the aggregate
exercise price or base price of such Awards or (iii) any combination of cash or
shares of Common Stock with the amount of each component to be determined by the
Committee not inconsistent with the foregoing clauses (i) and (ii), as
proportionally adjusted; and/or
 
(b)some or all Participants holding Performance Stock Awards will receive, with
respect to some or all of the shares of Common Stock subject to such Performance
Stock Awards that remain subject to issuance based upon the future achievement
of Performance Criteria as of the effective date of any such Change in Control,
cash in an amount equal to the Fair Market Value of such shares immediately
prior to the effective date of such Change in Control.
 
13.5.Limitation on Change in Control Payments.  Unless otherwise provided by the
Committee or by a separate agreement and notwithstanding anything in
Sections 13.3 or 13.4 of the Plan to the contrary, if, with respect to a
Participant, the acceleration of the exercisability of an Option or vesting of
an Award as provided in Section 13.3 or the payment of cash or shares of Common
Stock in exchange for all or part of an Option or other Award as provided in
Section 13.4 (which acceleration could be deemed a “payment” within the meaning
of Section 280G(b)(2) of the Code), together with any other “payments” that such
Participant has the right to receive from the Company or any corporation that is
a member of an “affiliated group” (as defined in Section 1504(a) of the Code
without regard to Section 1504(b) of the Code) of which the Company is a member,
would constitute a “parachute payment” (as defined in Section 280G(b)(2) of the
Code), then the “payments” to such Participant pursuant to Section 13.3 or 13.4
of the Plan will be reduced to the largest amount as will result in no portion
of such “payments” being subject to the excise tax imposed by Section 4999 of
the Code.
 
14.Rights of Eligible Recipients and Participants; Transferability.
 
14.1.Employment or Service.  Nothing in the Plan will interfere with or limit in
any way the right of the Company or any Subsidiary to terminate the employment
or service of any Eligible Recipient or Participant at any time, nor confer upon
any Eligible Recipient or Participant any right to continue in the employ or
service of the Company or any Subsidiary.
 
14.2.Rights as a Stockholder.  As a holder of Awards (other than Restricted
Stock Awards), a Participant will have no rights as a stockholder unless and
until such Awards are exercised for, or paid in the form of, shares of Common
Stock and the Participant becomes the holder of record of such shares.  Except
as otherwise provided in the Plan, no adjustment will be made for dividends or
distributions with respect to such Awards as to which there is a record date
preceding the date the Participant becomes the holder of record of such shares,
except as the Committee may determine in its discretion.
 

 
13

--------------------------------------------------------------------------------

 

14.3.Restrictions on Transfer.  
 
(a)Except pursuant to testamentary will or the laws of descent and distribution
or as otherwise expressly permitted by subsections (b) and (c) below, no right
or interest of any Participant in an Award prior to the exercise (in the case of
Options or Stock Appreciation Rights) or vesting (in the case of Restricted
Stock Awards or Performance Stock Awards) of such Award will be assignable or
transferable, or subjected to any lien, during the lifetime of the Participant,
either voluntarily or involuntarily, directly or indirectly, by operation of law
or otherwise.
 
(b)A Participant will be entitled to designate a beneficiary to receive an Award
upon such Participant’s death, and in the event of such Participant’s death,
payment of any amounts due under the Plan will be made to, and exercise of any
Options or Stock Appreciation Rights (to the extent permitted pursuant to
Section 11 of the Plan) may be made by, such beneficiary.  If a deceased
Participant has failed to designate a beneficiary, or if a beneficiary
designated by the Participant fails to survive the Participant, payment of any
amounts due under the Plan will be made to, and exercise of any Options or Stock
Appreciation Rights (to the extent permitted pursuant to Section 10 of the Plan)
may be made by, the Participant's legal representatives, heirs, devisees and
legatees.  If a deceased Participant has designated a beneficiary and such
beneficiary survives the Participant but dies before complete payment of all
amounts due under the Plan or exercise of all exercisable Options and Stock
Appreciation Rights, then such payments will be made to, and the exercise of
such Options and Stock Appreciation Rights may be made by, the legal
representatives, heirs, devisees and legatees of the beneficiary.
 
(c)Upon a Participant’s request, the Committee may, in its sole discretion,
permit a transfer of all or a portion of a Non-Statutory Stock Option or Stock
Appreciation Right, other than for value, to such Participant’s child,
stepchild, grandchild, parent, stepparent, grandparent, spouse, former spouse,
sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, any person sharing such
Participant’s household (other than a tenant or employee), a trust in which any
of the foregoing have more than 50% of the beneficial interests, a foundation in
which any of the foregoing (or the Participant) control the management of
assets, and any other entity in which these persons (or the Participant) own
more than 50% of the voting interests.  Any permitted transferee will remain
subject to all the terms and conditions applicable to the Participant prior to
the transfer.  A permitted transfer may be conditioned upon such requirements as
the Committee may, in its sole discretion, determine, including, but not limited
to execution and/or delivery of appropriate acknowledgements, opinion of
counsel, or other documents by the transferee.
 
14.4.Non-Exclusivity of the Plan.  Nothing contained in the Plan is intended to
modify or rescind any previously approved compensation plans or programs of the
Company or create any limitations on the power or authority of the Board to
adopt such additional or other compensation arrangements as the Board may deem
necessary or desirable.
 

 
14

--------------------------------------------------------------------------------

 

15.Securities Laws and Other Restrictions.
 
Notwithstanding any other provision of the Plan or any agreements entered into
pursuant to the Plan, the Company will not be required to issue any shares of
Common Stock under the Plan, and a Participant may not sell, assign, transfer or
otherwise dispose of shares of Common Stock issued pursuant to Awards granted
under the Plan, unless (a) there is in effect with respect to such shares a
registration statement under the Securities Act and any applicable securities
laws of a state or foreign jurisdiction or an exemption from such registration
under the Securities Act and applicable state or foreign securities laws, and
(b) there has been obtained any other consent, approval or permit from any other
U.S. or foreign regulatory body which the Committee, in its sole discretion,
deems necessary or advisable.  The Company may condition such issuance, sale or
transfer upon the receipt of any representations or agreements from the parties
involved, and the placement of any legends on certificates representing shares
of Common Stock, as may be deemed necessary or advisable by the Company in order
to comply with such securities laws or other restrictions.
 
16.Plan Amendment, Modification and Termination.
 
The Board may suspend or terminate the Plan or any portion thereof at any time,
and may amend the Plan from time to time in such respects as the Board may deem
advisable in order that Awards under the Plan will conform to any change in
applicable laws or regulations or in any other respect the Board may deem to be
in the best interests of the Company; provided, however, that no such amendments
to the Plan will be effective without approval of the Company’s stockholders if:
(i) stockholder approval of the amendment is then required pursuant to Section
422 of the Code or the rules of any stock exchange or The Nasdaq Stock Market or
similar regulatory body; or (ii) such amendment seeks to modify Section 3.2(d)
hereof.   No termination, suspension or amendment of the Plan may adversely
affect any outstanding Award without the consent of the affected Participant;
provided, however, that this sentence will not impair the right of the Committee
to take whatever action it deems appropriate under Sections 3.2(c), 4.3, 12 and
13 of the Plan.
 
17.Duration of the Plan.
 
The Plan will terminate at midnight on August 12, 2020, and may be terminated
prior to such time by Board action.  No Award will be granted after termination
of the Plan.  Awards outstanding upon termination of the Plan may continue to be
exercised, or become free of restrictions, according to their terms.
 
18.Miscellaneous.
 
18.1.Governing Law.  Except to the extent expressly provided herein or in
connection with other matters of corporate governance and authority (all of
which shall be governed by the laws of the Company’s jurisdiction of
incorporation), the validity, construction, interpretation, administration and
effect of the Plan and any rules, regulations and actions relating to the Plan
will be governed by and construed exclusively in accordance with the laws of the
State of Delaware notwithstanding the conflicts of laws principles of any
jurisdictions.
 
18.2.Compliance with Section 409A.  Each Award issued under the Plan is intended
to be exempt from or comply with Section 409A and will be interpreted
accordingly.  Where payment of an Award to a “specified employee” is triggered
by a “separation from service” (terms as defined in Section 409A), payment will
be delayed for six months following the specified employee’s separation from
service.
 
18.3.Successors and Assigns.  The Plan will be binding upon and inure to the
benefit of the successors and permitted assigns of the Company and the
Participants.
 
 
 
 
 
 
 
 
15
 

--------------------------------------------------------------------------------